1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL R FOWLER,                               )   Case No.: 1:18-cv-01516-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER GRANTING PETITIONER’S MOTION
                                                     )   TO LIFT STAY
13          v.                                       )
                                                     )   (Doc. 14)
14   WARDEN FOX,
                                                     )
15                  Respondent.                      )
                                                     )
16                                                   )

17          On November 1, 2018, Petitioner filed a petition for writ of habeas corpus challenging his

18   2016 conviction in Tuolumne County Superior Court for assault with a deadly weapon and false

19   imprisonment. (Doc. 1.) Petitioner raised six claims in his petition and indicated that three of them

20   were unexhausted. He requested a stay of the proceedings to allow him time to exhaust his state

21   remedies. The Court granted the stay on November 5, 2018. (Doc. 8.) On September 20, 2019,

22   Petitioner filed a motion to lift the stay stating that exhaustion was complete and attaching a copy of

23   the denial issued by the California Supreme Court. (Doc. 14.) It appears the petition is exhausted, so

24   the Court LIFTS the stay.

25
26   IT IS SO ORDERED.

27      Dated:     October 9, 2019                             /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE


                                                         1
